Exhibit 10.15

 

 JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 


AMENDED: 1 NOVEMBER 198


 

AMENDED: 24 February 1988

 

AMENDED: 28 February 1990

 

AMENDED: 27 February 1991

 


AMENDED: 29 MAY 1991


 


AMENDED: 26 AUGUST 1992


 

AMENDED: 09 December 1992

 

AMENDED: May 1993 – Effective: 01 July 1993

 

AMENDED: 08 December 1993 – Effective: 01 July 1993

 

AMENDED: 07 December 1994

 

AMENDED: May 1995 – Effective: 01 January 1995

 

AMENDED: 13 December 1995 – Effective: 01 January 1995

 

AMENDED: 04 December 1996 – Effective: 01 January 1997

 

AMENDED: 07 January 1998 – Effective: 01 January 1998

 

AMENDED: 26 May 1999  - Effective: 26 May 1999

 

AMENDED: 19 July 1999  - Effective: 01 July 1999

 

AMENDED: 06 August 1999 – Effective: 01 AugusT 1999

 

AMENDED: 02 November 1999 – Effective: 01 November 1999

 

AMENDED:  31 July 2000 –Effective: 01Jan 2000 (Item (1&2) 01 Apr 2000 (Item (3)

(See Resolution for Item explanation)

 

AMENDED: 29 January 2002 - Effective: 01 January 2002

 

 

 

80

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

I.

PURPOSE AND ESTABLISHMENT

 

 

 

 

 

1.1

Establishment and Amendment of the Plan

83

 

1.2

Purpose

83

 

1.3

Cost of Benefits

83

 

1.4

Application of Plan

83

 

1.5

Administration and Termination

83

 

1.6

Nonencumbrance of Benefits

84

 

1.7

Employment Rights

84

 

1.8

Severability

84

 

1.9

Applicable Law

84

 

 

 

II.

DEFINITIONS

 

 

 

 

 

2.1

Definitions

85

 

2.2

Gender and Number

88

 

 

 

III.

SUPPLEMENTAL PENSION BENEFIT

 

 

 

 

 

3.1

Eligibility

89

 

3.2

Amount

89

 

3.3

Limitations

90

 

3.4

Reduction for Early Retirement under Contemporary Option

90

 

3.5

Commencement and Duration

90

 

3.6

Death Prior to Receipt of Lump Sum

91

 

3.7

Qualified Domestic Relations Order

92

 

 

 

IV.

DISABILITY BENEFIT

 

 

 

 

 

4.1

Eligibility

93

 

4.2

Amount

93

 

4.3

Commencement and Duration

93

 

 

 

V.

CHANGE IN CONTROL OF COMPANY

 

 

 

 

 

5.1

Eligibility

94

 

5.2

Change in Control of the Company

94

 

5.3

Cause

95

 

5.4

Good Reason

95

 

5.5

Amount

96

 

5.6

Commencement and Duration

96

 

5.7

Deere & Company Severance Protection

96

 

 

81

--------------------------------------------------------------------------------


 

Section

 

Page

 

 

 

VI.

SURVIVOR BENEFITS

 

 

 

 

 

6.1

Death of an active Participant or a Participant on Permanent & Total Disability

97

 

6.2

Death of a Retired Participant

97

 

6.3

Commencement and Duration

98

 

6.4

Survivor Benefit Election After Retirement

98

 

 

 

VII.

FINANCING OF BENEFITS

 

 

 

 

 

7.1

Contractual Obligation

100

 

7.2

Unsecured General Creditor

100

 

7.3

Funding

100

 

7.4

Vesting

100

 

7.5

Administration

100

 

7.6

Expenses

100

 

7.7

Indemnification and Exculpation

101

 

7.8

Effect on Other Benefit Plans

101

 

7.9

Tax Liability

101

 

 

 

EXHIBIT I

105

 

 

82

--------------------------------------------------------------------------------


 

JOHN DEERE SUPPLEMENTAL PENSION BENEFIT PLAN

 


SECTION 1.  PURPOSE AND ESTABLISHMENT


 

1.1           Establishment and Amendment of the Plan.  Deere & Company (the
“Company”) established and presently maintains the John Deere Supplemental
Pension Benefit Plan (the “Plan”), an unfunded supplemental retirement plan for
the benefit of its eligible employees, on 1 November 1978.  Said plan is hereby
further amended and restated as set forth herein effective as of 1 January 1997.

 

1.2           Purpose.  The purpose of this Plan is to promote the mutual
interests of Deere & Company and its Officers and Executives.

 

1.3           Cost of Benefits.  Cost of providing benefits under the Plan will
be borne by the Company.

 

1.4           Application of Plan.  The provisions of this Plan as set forth
herein are applicable only to the employees of the Company in current employment
on or after 1 November 1987, except as specifically provided herein.  Except as
so provided, any person who was covered under the Plan as in effect on
31 October 1987 and who was entitled to benefits under the provisions of the
Plan shall continue to be entitled to the same amount of benefits without change
under this Plan.  Any person covered under the Plan as in effect 1 November 1987
who is age 55 or above on 1 November 1987 shall be entitled to the larger of the
benefit amount in Section 3.2 below or the benefit provided under the John Deere
Supplemental Pension Benefit Plan effective prior to 1 November 1987.

 

1.5           Administration and Termination.  The Plan is administered by and
shall be interpreted by the Company.  The Board of Directors of the Company or
the Pension Plan Oversight Committee of the Board may at any time amend or
modify this Plan in their sole discretion.  In addition, the Deere & Company
Compensation Committee shall have the authority to approve all amendments or
modifications that:

 

a.     in the Compensation Committee’s judgment are procedural, technical or
administrative, but do not result in changes in the control and management of
the Plan assets; or

 

b.     in the Compensation Committee’s judgment are necessary or advisable to
comply with any changes in the laws or regulations applicable to the Plan; or

 

 

83

--------------------------------------------------------------------------------


 

c.     in the Compensation Committee’s judgment are necessary or advisable to
implement provisions conforming to a collective bargaining agreement which has
been approved by the Board of Directors; or

 

d.     in the Compensation Committee’s judgment will not result in changes to
benefit levels exceeding $5 million dollars per amendment or modification during
the first full fiscal year that such changes are effective for the Plan; or

 

e.     are the subject of a specific delegation of authority from the Board of
Directors.

 

Provided, however, that this Plan shall not be amended or modified so as to
reduce or diminish the benefit then currently being paid to any employee or
surviving spouse of any former employee without such person’s consent.  The
power to terminate this Plan shall be reserved to the Board of Directors of
Deere & Company.  The procedure for amendment or modification of the Plan by
either the Board of Directors, or, to the extent so authorized, the Pension Plan
Oversight Committee, as the case may be, shall consist of:  the lawful adoption
of a written amendment or modification to the Plan by majority vote at a validly
held meeting or by unanimous written consent, followed by the filing of such
duly adopted amendment or modification by the Secretary with the official
records of the Company.

 

1.6           Nonencumbrance of Benefits.  Except as provided in Article VIII,
Section 8 of the John Deere Pension Plan for Salaried Employees, no employee,
retired employee, or other beneficiary hereunder shall have any right to assign,
alienate, pledge, hypothecate, anticipate, or in any way create a lien upon any
part of this Plan, nor shall the interest of any beneficiary or any
distributions due or accruing to such beneficiary be liable in any way for the
debts, defaults, or obligations of such beneficiary, whether such obligations
arise out of contract or tort, or out of duty to pay alimony or to support
dependents, or otherwise.

 

1.7           Employment Rights.  Establishment of this Plan shall not be
construed to give any Participant the right to be retained by the Company or to
any benefits not specifically provided by the Plan.

 

1.8           Severability.  In the event any provision of the Plan shall be
held invalid or illegal for any reason, any invalidity or illegality shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if the invalid or illegal provision had never been inserted, and the
Company shall have the privilege and opportunity to correct and remedy such
questions of invalidity or illegality by amendment as provided in the Plan.

 

1.9           Applicable Law.  This Plan is fully exempt from Titles II, III,
and IV of ERISA.  The Plan shall be governed and construed in accordance with
Title I of ERISA and the laws of the State of Illinois.

 

84

--------------------------------------------------------------------------------


 


SECTION 2.  DEFINITIONS


 

2.1           Definitions.  Whenever used in this Plan, it is intended that the
following terms have the meanings set forth below:

 

(a)           “Average Pensionable Pay” of the Traditional Pension Option means
the average for each year of the following:

 

(1)           all straight-time salary payments, plus the larger of (i) or
(ii) through 31 December 2000 and as of 1 January 2001 plus the larger of (i) or
(iii) below:

 

(i)            the amounts paid under the John Deere Profit Sharing Plan and the
John Deere Short-Term Incentive Plan prior to 1991 plus the sum of the bonuses
paid under the John Deere Performance Bonus Plan for Salaried Employees, the
John Deere Health Care,Inc. Annual Performance Award Plan or the John Deere
Credit Company Profit Sharing Plan.

 

(ii)           the amount paid prior to 1989 under the John Deere Long-Term
Incentive Plan, the John Deere Restricted Stock Plan through 1998, or after 1998
the Pro-rated Yearly Vesting Amount under the John Deere Equity Incentive Plan.

 

(iii)          the target amount under the John Deere Performance Bonus Plan for
Salaried Employees, the John Deere Health, Inc. Annual Performance Award Plan or
the John Deere Credit Company Profit Sharing Plan.

 

(2)           The annual average of such amounts shall be based on the five
(5) highest years, not necessarily consecutive, during the ten (10) years
immediately preceding the earliest of the Participant’s retirement, total and
permanent disability, or death.  The greater of any such short or long-term
awards as defined in 2.1(a)(1)(i) or (ii) above paid or vested during the twelve
months immediately following the Participant’s retirement, shall be substituted
for the lowest such annual short or long-term bonus award used to calculate
Average Pensionable Pay, if the result would be a higher pension benefit.  All
amounts used in calculating the Average Pensionable Pay will be determined
before the effect of any salary or bonus deferral or reduction resulting from an
election by the Employee under any Company sponsored plan or program, but
excluding any matching and/or growth factor, Company contribution, and/or
flexible credits provided by the Company under any such plan or program.

 

(b)           “Average Monthly Pensionable Pay” means the Average Pensionable
Pay divided by twelve (12).

 

(c)           “Board” means the Board of Directors of the Company.

 

85

--------------------------------------------------------------------------------


 

(d.1)        Career Average Pay of the Contemporary Pension Option means
the       following for those Officers listed in Exhibit 1:

 

(1)           The highest five calendar years of the last ten not necessarily
consecutive as of 31 December 1996 plus the greater of short-term bonus or
long-term incentive pay received in each of those years as defined in
section 2.1(a)(1)(i) or (ii) above.

 

plus

 

(2)           Base pay and short-term bonuses as defined in
Section 2.1(a)(1)(i) above paid beginning 1 January 1997 and thereafter
(excluding any long-term incentives as defined in section 2.1(a)(1)(ii) above).

 

The amounts of all salary, short-term bonus, or other pay received as described
in (1) and (2) above will be divided by the number of pay periods in which base
pay was received to determine the Career Average Pay.

 

(d.2)        “Career Average Pay” of the Contemporary Pension Option means the
following for newly eligible Participants effective the latter of 1 January 1997
or entering Base Salary Grade 13 or above:

 

(1)           The highest five consecutive of the last ten anniversary years or
the last 60 months of straight time pay if higher as of 31 December 1996 for
Participants with five or more years of continuous employment.

 

plus

 

(2)           Restorable short-term performance bonuses earned and paid during
the years 1992-1996 credited at the rate of 1/120th for each pay period of
continuous employment beginning 1 January 1997.  Short-term performance bonuses
are defined in 2.1(a)(1)(i) of this Plan.

 

plus

 

(3)           All straight time pay plus short-term performance bonuses paid on
or after 1 January 1997 (excluding any long-term incentives such as stock
options).

 

The amounts of salary and bonus derived from (d.2)(1) plus (2) plus (3) above
are divided by the number of pay periods in which base pay was received to
determine the career average pay.  This amount multiplied times 2 transforms
career average pay to a monthly equivalent.

 

86

--------------------------------------------------------------------------------


 

(e)           “Company” means Deere & Company, a Delaware corporation.

 

(f)            “Contemporary Pension Option” means the benefit provided to
Officers Listed in Exhibit 1 who elect the Contemporary Pension Option on or
before 15 November 1996, and all other Executives who become Participants on or
after 1 January 1997.

 

(g)           “Disability” shall have the same meaning as under the Qualified
Retirement Plan or John Deere Long Term Disability Plan for Salaried Employees

 

(h)           “Executive” means an employee base salary grade 13 or above who on
1 January 1997 is a non-officer, or an employee who attains base salary grade 13
or above after 1 January 1997.

 

(i)            “Officer” means employees listed in Exhibit I and by way of their
election under the John Deere Pension Plan for Salaried Employees may choose
between this Traditional or Contemporary Supplemental Plan option.

 

(j)            “Non-officer” means any employee of the Company who is not an
elected officer and does not hold one of the elected positions listed in
(i) above.

 

(k)           “Participant”  means an Officer as defined in (i) above who has
served in such capacity for 36 months or Salary Grade 13 and above Executives
who are eligible for participation under the Contemporary Supplemental Plan
option on the latter of 1 January 1997 or attainment of base Salary Grade 13.

 

(l)            “Plan Year” means the 12-month period beginning each November 1.

 

(m)          “Pro-rated Yearly Vesting Amount under the John Deere Equity
Incentive Plan” means for the purposes of calculating a long term incentive
amount under Section 2.1 (a) (1) (ii) of this Plan is one-quarter of each
bi-annual EIP Grant allocated to each year following the Grant date multiplied
times the Grant Price.  In the event an EIP Grant vests and bonus shares are
payable during the 12 months immediately following a Participant’s retirement,
the actual value of the Grant will be redetermined and allocated equally in
one-quarter increments to each of the years following the Grant date which were
used to calculate Average Pensionable Pay, if the result would be a higher
pension benefit.

 

(n)           “Qualified Retirement Plan” means the John Deere Pension Plan for
Salaried Employees which is a qualified plan under Section 401(a) of the
Internal Revenue Code.  Provisions under this Plan shall in no way alter
provisions under the Qualified Retirement Plan.

 

87

--------------------------------------------------------------------------------


 

o)            “Retirement Benefit” shall be a single-life annuity or lump sum
amount as provided under Section 3 subject to provisions of Section 5.

 

(p)           “Section 162(m) Participant” means a participant who is the CEO or
the four highest paid Executives, as reported in the proxy, who is employed on
the last day of the fiscal year.

 

q)            “Service” shall have the same meaning in this Plan as “service
credit” in the          Qualified Retirement Plan.  Service credit for benefit
purposes in this plan              for those Executives not listed in Exhibit I
will begin on the latter of 1               January 1997 or attainment of base
salary grade 13 or above whichever is               later.

 

(r)            “Surviving Spouse” shall mean the legally married spouse of a
deceased participant.

 

(s)           “Traditional Pension Option” means the benefit under this Plan for
Officers who (1) are listed in Exhibit 1, and (2) are or become Participants,
and (3) who elect the Traditional Pension Option on or before 15 November 1996.

 

2.2           Gender and Number.  Except when otherwise indicated by the
context, any masculine term used herein shall also include the feminine, and the
singular shall also include the plural.

 

88

--------------------------------------------------------------------------------


 

Section 3.  Supplemental Pension Benefit

 

3.1           Eligibility.  A Participant shall be eligible for benefits under
the provisions of this Plan who has attained age 60 under the Traditional
Pension Option or age 55 under the Contemporary Pension Option or at any age if
eligible to retire on 1 January 1997 and retires under the provisions of the
Qualified Retirement Plan.

 

3.2           Amount.  Upon termination and election to retire pursuant to 3.1
above, the Participant shall be entitled to a monthly Retirement Benefit as
follows:

 

(1)           Traditional Pension Option equals (a) plus (b) below:

 

(a)           2% of average monthly pensionable pay for each year of service as
an Officer.

 

(b)           1 1/2% of average monthly pensionable pay for each year of service
as a non-Officer.

 

or

 

(2)           Contemporary Pension Option equals (a) plus (b) below:

 

(a)           2% of career average pay for each year of service as an Officer or
Participant.

 

(b)           1 1/2% of career average pay for each year of service as a
non-Officer prior to the latter of 1 January 1997 or attainment of base salary
grade 13 or above, whichever is later.

 

This amount shall be subject to any reductions for

 

(1)           Early retirement under the Contemporary Pension Option as provided
in Section 3.4 of this plan.

 

(2)           Any formula used to calculate the reduction in the retiree’s
monthly benefit under the Qualified Retirement Plan.

 

(3)           Survivor benefits described in Section 6.

 

89

--------------------------------------------------------------------------------


 

(4)           Provisions shown in Section 3.3 which follows and shall be further
reduced by the sum of

 

(i)            the benefit earned under the Qualified Retirement Plan and

 

(ii)           the benefit provided under the John Deere Supplementary Pension
Plan.

 

3.3           Limitations.

 

(a)           The total monthly Retirement Benefit paid under the Traditional
Pension Option of this Plan, the Qualified Retirement Plan and the John Deere
Supplementary Pension Plan may not exceed 66-2/3% of the Average Monthly
Pensionable Pay.  If such number is exceeded the amount payable under this Plan
shall be reduced.

 

(b)           That part of the retired employee’s monthly benefit which is based
on service credit prior to 1 July 1993 (1 January 1994 for employees of John
Deere Credit Company, John Deere Health Care, Inc. and John Deere Insurance
Group) shall be reduced by 1/2% for each full year in excess of 10 years that
the spouse is younger than the employee.

 

3.4           Reduction for Early Retirement under Contemporary Pension Option. 
The amount determined in 3.2 above shall be reduced 1/3% per month from the
unreduced full benefit age provided in the Contemporary Pension Option of the
Qualified Retirement Plan as of the date benefits commence.

 

3.5           Commencement and Duration.  Payment of monthly retirement benefits
provided under this Plan shall commence on the first day of any calendar month
following the date of retirement as elected under the Qualified Retirement
Plan.  Benefit payments will be made on the first day of each calendar month
thereafter.  The last payment will be made the first day of the calendar month
in which the Participant dies, subject to the provisions of Section 5.

 

Alternatively, the Participant may elect to receive a lump sum payment for all
or a portion (in 10% increments from 10% to 90%) of the Retirement Benefits
payable under this Plan including the 55% joint and survivor annuity equal to
11% of the supplemental benefit payable, adjusted for service accrued through 30
June 1993, or 31 December 1993 in the case of employees of John Deere Credit
Company, John Deere Health Care, Inc., or John Deere Insurance Group.  Written
notice of the Participant’s election to receive a lump sum payment shall be
irrevocable, and must be received by the Company within the twelve (12) months
prior to payment, but in no event subsequent to the Participant’s date of
retirement.  The lump sum payment shall be made to Participant twelve (12)
months after receipt of notice by the Company but in no event prior to the
Participant’s retirement.

 

90

--------------------------------------------------------------------------------


 

Notwithstanding the above, a Section 162(m) Participant whose retirement date
coincides with the Company’s fiscal year-end date will not be paid the
previously elected lump-sum payment until he is no longer a Section 162(m)
Participant.

 

Effective beginning 1  January 2002 and thereafter, the lump sum will be
calculated using an interest rate assumption equal to the average yield in
September of the preceding Plan Year on 30-year Treasury Constant Maturities (as
published in October by the Internal Revenue Service) and the mortality table
shall be based upon a fixed blend of 50% male mortality rates and 50% female
mortality rates from the Group Annuity Reserving Table (“GAR”), as set forth in
Revenue Ruling 2001-62, in effect at the beginning of the plan year in which
payment is made.  The age used in the calculation will be the age of the
Participant or, in the case of Participant’s death, the surviving spouse’s age
on the date payment is made.

 

Monthly retirement benefits will be redetermined as soon as practicable and
increased benefits paid retroactive to the Participant’s date of retirement for:

 

(a)           any eligible long or short-term bonus paid after retirement
replacing an earlier bonus award used to calculate average pensionable pay under
the Traditional Pension Option

 

or

 

(b)           any eligible short-term bonus paid after retirement added to
career average earnings used to calculate pension benefits under the
Contemporary Pension Option.

 

3.6           Death Prior to Receipt of Lump Sum.  If an active Participant or a
Participant on Permanent and Total Disability dies after receipt of notice by
the Company pursuant to Section 3.5 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under Section 6 will receive
a lump sum survivor’s benefit under Section 6.1 of this Plan.  The 55% surviving
spouse lump sum benefit will be payable no earlier than twelve (12) months
following receipt of notice by the Company of the deceased Participant’s
irrevocable election but not before the first day of the month following
eligibility for a surviving spouse benefit under the Qualified Retirement Plan.

 

If a retired Participant or a Participant on Permanent and Total Disability
subsequently retires under Normal Retirement and dies after receipt of notice by
the Company pursuant to Section 3.5 of Participant’s irrevocable election to
receive a lump sum payment, but before the expiration of twelve (12) months
after receipt by the Company of such election, a Surviving Spouse of the
Participant who is eligible for a survivor benefit under Section 6 will receive
the Participant’s full lump sum benefit under Section 3.5 of this Plan in lieu
of Surviving Spouse

 

91

--------------------------------------------------------------------------------


 

benefits under Section 6.  In the event the retired Participant is unmarried at
the date of death or the Surviving Spouse of the deceased Participant is not
eligible for survivor benefits under Section 6, the Participant’s full lump sum
benefit will be paid to the deceased Participant’s estate.  The lump sum benefit
will be payable no earlier than twelve (12) months following receipt of notice
by the Company of the deceased Participant’s irrevocable election.

 

3.7           Qualified Domestic Relations Order

 

Distribution is prohibited under the Plan prior to the Participant’s retirement
and, in the event of a Qualified Domestic Relations Order, the Alternate Payee
must take distribution as a single lump sum payment within 180 days following
the Participant’s retirement under the Plan.

 

92

--------------------------------------------------------------------------------


 

Section 4.  Disability Benefit

 

4.1           Eligibility.  An employee who qualifies for a total and permanent
disability benefit in accordance with the provisions of the Qualified Retirement
Plan or John Deere Long Term Disability Plan for Salaried Employees shall be
entitled to a benefit under this Plan upon retirement under a normal retirement
under the Qualified Retirement Plan.

 

4.2           Amount.  The amount shall be determined in accordance with 3.2
except that service as an Officer shall be determined for the period of time
prior to total and permanent disability as defined in the Qualified Retirement
Plan or John Deere Long Term Disability Plan for Salaried Employees.

 

4.3           Commencement and Duration.  In the event of Disability, the
payment method shall be the same as that elected pursuant to Section 3.5 of this
Plan.  In the event of Disability, payments of Retirement Benefits provided
under this section shall be made or commence on the same date as Retirement
Benefits commence under the normal Retirement Provisions under the Qualified
Retirement Plan.

 

93

--------------------------------------------------------------------------------


 

Section 5.  Change in Control of Company

 

5.1           Eligibility.  If a Change in Control of the Company (as defined in
5.2 below) shall have occurred, and a participant who has not attained age 60
ceases to be an employee of the Company, such participant shall be eligible for
benefits under the provisions of this plan notwithstanding his age at the time
of such cessation of employment, unless such cessation of employment is (i) by
the Company for “Cause” (as defined in 5.3 below), or (ii) by the participant
for other than Good Reason (as defined in 5.4 below).  If the participant’s
cessation of employment is by reason of Death or Permanent Disability, the
participant’s rights under this Plan shall be governed by Section 4 and 6 of
this Plan, despite the occurrence of a change in control.

 

5.2.          Change in Control of the Company.  A change in control of the
Company shall mean a change in control of a nature that would be required to be
reported in response to Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as now or hereafter amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
provided, that, without limitation, such a Change in Control shall be deemed to
have occurred if:

 

(i)            any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13(d-3)
under the Exchange Act), directly or indirectly, of securities of the Company
representing thirty percent (30%) or more of the combined voting power of the
Company’s then outstanding securities;

 

(ii)           during any period of two (2) consecutive years (not including any
period prior to December 9, 1987) there shall cease to be a majority of the
Board comprised as follows:  individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved; or

 

(iii)          the shareholders of the Company approve a merger or consolidation
of the Company with any other company, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 80% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation.

 

94

--------------------------------------------------------------------------------


 

(iv)          the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets.

 

5.3           Cause.  Termination of employment by the Company for “Cause” shall
mean termination pursuant to notice of termination setting out the reason for
termination upon (i) the willful and continued failure by the participant to
substantially perform his duties with the Company after a specific, written
demand is developed;  (ii) the willful engaging by the participant in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise or (iii) the participant’s conviction of a felony which impairs the
participant’s ability substantially to perform his duties with the Company.

 

An act, or failure to act, shall be deemed “willful” if it is done, or omitted
to be done, not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.

 

5.4           Good Reason.  “Good Reason” shall mean the occurrence, without the
participant’s express written consent, within 24 months following a Change in
Control of the Company, of any one or more of the following:

 

(i)            the assignment to the participant of duties materially
inconsistent with the participant’s duties, responsibilities and status prior to
the Change in Control or a material reduction or alteration in the scope of the
participant’s responsibilities from those in effect prior to the Change in
Control;

 

(ii)           a reduction by the Company in the participant’s base salary or
profit sharing award as in effect prior to the Change in Control;

 

(iii)          the Company requiring the participant to be based at a location
in excess of twenty-five (25) miles from the location where the participant is
currently based;

 

(iv)          the failure by the Company or any successor to the Company to
continue in effect any other Pension Plans, or its Profit Sharing Plan for
Salaried Employees, Short-Term Incentive Bonus Plan, Deferred Compensation Plan,
Long-Term Incentive Plan, the John Deere Stock Option Plan or any other of the
Company’s employee benefit plans, policies, practices or arrangements applying
to the participant or the failure by the Company to continue the participant’s
participation therein on substantially the same basis, both in terms of the
amount of benefits provided and the level of his or her participation relative
to other participants, as existed prior to the Change in Control;

 

95

--------------------------------------------------------------------------------


 

If Good Reason exists, the participant’s right to terminate his or her
employment pursuant to this Subsection shall not be affected by temporary or
subsequent incapacity due to physical or mental illness.  Continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason hereunder.  Retirement at less than
“normal retirement age” as defined in the John Deere Pension Plan for Salaried
Employees constitutes a “termination” for purposes of this Subsection.

 

5.5           Amount.  The amount of the benefit payable under this
section shall be determined in accordance with Section 3.2.

 

5.6           Commencement and Duration.  Retirement Benefits provided under
this section shall be made in a lump sum on the first day of the calendar month
following the date the Participant ceases employment with the Company, except as
noted in Section 3.5.  Calculation of the lump sum payment shall be made in
accordance with the terms set forth in Section 3.5

 

5.7           Deere & Company Severance Protection Agreement

 

The change in control of Company provisions shown above do not apply in the
event a Participant has received and executed a personal Severance Protection
Agreement issued by Deere & Company.  In order for the Severance Protection
Agreement to apply in lieu of the provisions shown in Section 5 above the
Agreement must be effective as shown in Article I. Establishment, Term and
Purpose of the Deere & Company Severance Protection Agreement.

 

96

--------------------------------------------------------------------------------


 

 Section 6.  Survivor Benefits

 

6.1           In the event of the death of an active Participant or a
Participant on Permanent and Total Disability, notwithstanding Section 3.1 of
this Plan, the surviving spouse shall be eligible for a monthly survivor benefit
provided the Participant:

 

(a)           was married and eligible to retire on the date of death under
early or normal retirement provisions of the Qualified Retirement Plan or

 

(b)           had been married for at least one year prior to death and was on
Total and Permanent Disability as provided in the Qualified Retirement Plan or

 

(c)           was married for at least one year prior to death and Participant
had elected the Contemporary Pension Option and was vested under the Qualified
Retirement Plan or

 

(d)           was married for at least one year prior to death and the
Participant elected the Traditional Pension Option and had three years or more
of service as an Officer.  The benefit will be reduced 1/3% of 1% for each month
the Officer would have been under age 60 at the date this surviving spouse
benefit commences.

 

The surviving spouse benefit under this Plan for a Participant who died prior to
retirement as specified in 6.1 will be in the same proportion of the
Participant’s benefit under Section 3 of this Plan as the surviving spouse
benefit under the Qualified Retirement Plan bears to the Participant’s benefit
under Article IV, Section 1 of the Qualified Retirement Plan.  The surviving
spouse benefit will be payable as a monthly annuity or as a lump sum as of the
first of the month following eligibility for a surviving spouse benefit under
the Qualified Retirement Plan.

 

6.2           Death of a Retired Participant.  The surviving spouse shall be
eligible for a monthly survivor benefit provided:

 

(a)           the Participant is eligible for a retirement benefit under this
Plan and

 

(b)           the Participant had not received the lump sum payment provided
under Section 3.5 of this Plan and

 

(c)           the surviving spouse and Participant were either:

 

(1)           continuously married before the Participant’s early or normal
retirement or

 

97

--------------------------------------------------------------------------------


 

(2)           the Participant had elected a surviving spouse benefit under
section 6.4 below.

 

The survivor benefit option elected by the retired Participant under Article IV,
Section 1 of the Qualified Retirement Plan shall apply to the survivor benefit
payable under this Plan.  Any formula used to calculate the reduction in the
retiree’s monthly benefit under the Qualified Retirement Plan shall also apply
under this Plan.

 

6.3           Commencement and Duration.  Payment of monthly death benefits
provided under this section shall commence on the same date that surviving
spouse benefits commence under the Qualified Retirement Plan.  The last payment
will be made on the first day of the month of the Surviving Spouse’s death.

 

6.4           Survivor Benefit Election After Retirement.  A Participant who
retired and is receiving benefits under this Plan, for whom no survivor benefit
is in effect, may elect a survivor benefit by filing a written application with
the Company provided:

 

(1)           The Participant was not married at retirement and has subsequently
married, or

 

(2)           The Participant has had a Survivor Benefit provision in effect and
has remarried, and

 

(3)           The Participant had not received a lump sum payment provided in
Section 3.5 of this Plan.

 

The Survivor Benefit under this paragraph and any applicable reduction to the
retired Participant’s benefit shall be effective with respect to benefits
falling due for months commencing with the first day of the month following the
month in which the Company receives an application, but in no event before the
first day of the month following the month in which the retired Participant has
been married to the designated spouse for one year.

 

On or after 1 July 1999, if the Company is notified of a designated spouse
following the first day of the month in which the retired employee has been
married to the designated spouse for one year, retroactive reductions and
benefit adjustments will be made to the retired Participant’s pension benefit or
the survivor’s benefit, in the event of a retired Participant’s death for such
late notice.  These retroactive reductions will become payable for the period of
time based on the date the survivor benefit would have become effective (the
first day of the month following the month in which the retired Participant had
been married to the designated spouse for one year).

 

Any surviving spouse benefit election by the retired Participant under
Article IV, Section 1 of the Qualified Retirement Plan shall apply to the
survivor benefit payable under this Plan.  Any formula used to calculate the
reduction in the retired

 

98

--------------------------------------------------------------------------------


 

Participant’s monthly benefit under the Qualified Retirement Plan and Sections
3.2, 3.3, and 3.4 of this Plan will also apply.

 

99

--------------------------------------------------------------------------------


 

Section 7.  Financing of Benefits

 

7.1           Contractual Obligation.  It is intended that the Company is under
a contractual obligation to make the payments under this Plan when due.  No
benefits under this Plan shall be financed through a trust fund or insurance
contracts or otherwise.  Benefits shall be paid out of the general funds of the
Company.

 

7.2           Unsecured General Creditor.  Neither the Participant nor the
Surviving Spouse shall have any interest whatsoever in any specific asset of the
Company on account of any benefits provided under this Plan.  The Participant’s
(or Surviving Spouse’s) right to receive benefit payments under this Plan shall
be no greater than the right of any unsecured general creditor of the Company.

 

7.3           Funding.  All amounts paid under this Plan shall be paid in cash
from the general assets of the Company.  Such amounts shall be reflected on the
accounting records of the Company, but shall not be construed to create, or
require the creation of, a trust, custodial or escrow account.  No Participant
shall have any right, title or interest whatever in or to any investment
reserves, accounts or funds that the Company may purchase, establish or
accumulate to aid in providing the benefits under this Plan.  Nothing contained
in this Plan, and no action taken pursuant to its provisions, shall create a
trust or fiduciary relationship of any kind between the Company and a
Participant or any other person.  Neither shall an employee acquire any interest
greater than that of an unsecured creditor.

 

7.4           Vesting.  Benefits under this Plan shall become nonforfeitable at
the earlier of disability, or retirement under the Traditional Pension Option of
the Qualified Retirement Plan after reaching age 60 or after five years of
service credit and termination of employment or retirement under the Qualified
Retirement Plan Contemporary Pension Option.  Notwithstanding the preceding
sentence, a Participant or his beneficiary shall have no right to benefits
hereunder if the Company determines that he engaged in a willful, deliberate or
gross act of commission or omission which is substantially injurious to the
finances or reputation of the Company.

 

7.5           Administration.  This Plan shall be administered by the Company
which shall have, to the extent appropriate, the same powers, rights, duties and
obligations with respect to this Plan as it does with respect to the Qualified
Retirement Plan; provided, however, that the determination of the Company as to
any questions arising under this Plan, including questions of construction and
interpretation shall be final, binding, and conclusive upon all persons.

 

7.6           Expenses.  The expenses of administering the Plan shall be borne
by the Company.

 

100

--------------------------------------------------------------------------------


 

7.7           Indemnification and Exculpation.  The agents, officers, directors,
and employees of the Company and its affiliates shall be indemnified and held
harmless by the Company against and from any and all loss, cost, liability, or
expenses that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Company’s written approval) or paid by them in
satisfaction of a judgment in any such action, suit, or proceeding.  The
foregoing provision shall not be applicable to any person if the loss, cost,
liability, or expense is due to such person’s gross negligence of willful
misconduct.

 

7.8           Effect on Other Benefit Plans.  Amounts credited or paid under
this Plan shall not be considered to be compensation for the purposes of a
qualified pension plan or any other benefit plan maintained by the Company.  The
treatment of such amounts under other employee benefit plans shall be pursuant
to the provisions of such plans.

 

7.9           Tax Liability.  The Company may withhold from any payment of
benefits hereunder any taxes required to be withheld and such sum as the Company
may reasonably estimate to be necessary to cover any taxes for which the Company
may be liable and which may be assessed with regard to such payment.

 

101

--------------------------------------------------------------------------------


 

Effective as of the dates indicated, the John Deere Supplemental Pension Benefit
Plan, amended and restated as of 1 January 1997, with amendments through 1
January 2002, is further amended and is clarified with respect to the forms of
annuity available under the Plan by adding the following Section 8 immediately
following Section 7 thereof.

 

“Section 8.  409A Amendments

 

The Plan is amended as set forth in this Section 8, effective as of the dates
indicated, in order to avoid adverse or unintended tax consequences to
Participants under Section 409A of the Code and the applicable rules and
regulations thereunder (“Section 409A”).  The provisions of this Section 8 shall
apply to that portion of a Participant’s benefit that is not both earned and
vested as of 31 December 2004 (the “409A Benefit”) and shall supersede the other
provisions of the Plan to the extent necessary to eliminate inconsistencies
between this Section 8 and such other provisions.  References to Sections are
references to sections in the Plan, unless otherwise provided.

 

8.1.          Distribution Elections.

 

(a)           Retirement Eligible and Separated in 2006.  Effective as of 1
December 2005, a Participant who is or will be retirement eligible as provided
under the terms of the John Deere Pension Plan for Salaried Employees
(“Retirement Eligible”) as of 31 December 2006 shall be permitted to irrevocably
elect to receive payment of his 409A Benefit in the form of an annuity or a
single lump sum; provided that such Participant (i) makes such election by 31
December 2005 in accordance with procedures established by the Company and
(ii) incurs a separation from service as defined under Section 409A (“Separation
from Service”) on or after 1 December 2005 and on or before 31 December 2006. 
Payment of the 409A Benefit pursuant to this Section 8.1(a) shall be paid or
commence to be paid six months and one day after the Participant’s Separation
from Service.

 

(b)           Retirement Eligible and Separated in 2005.  Effective as of 1
January 2005, a Participant who incurs a Separation from Service in calendar
year 2005 shall be permitted to irrevocably elect to receive payment of his 409A
Benefit in the form of an annuity or a single lump sum; provided that the
Participant makes such election in accordance with procedures established by the
Company and by no later than 31 December 2005.  Payment of the 409A Benefit
pursuant to this Section 8.1(b) shall (A) if paid in the form of an annuity,
commence to be paid upon the Participant’s Separation from Service, or (B) if
paid in the form of a single lump sum, be paid upon the Participant’s Separation
from Service.

 

(c)           Form of Annuity.

 

(i)            Effective as 1 January 2005, the 409A Benefit of a Participant
who is Retirement Eligible as described in Section 8.1(a) or Section 8.1(b) may
be paid in the form of a single life annuity or a joint and survivor annuity;

 

102

--------------------------------------------------------------------------------


 

provided, however, that if a Participant elects an annuity under the Plan, such
Participant shall receive the same form of annuity as elected by the Participant
prior to his Separation from Service under the John Deere Pension Plan for
Salaried Employees, without regard to the social security level income option.

 

(ii)           Effective as of 1 January 2006, the 409A Benefit of a Participant
who elects an annuity pursuant to Section 8.1(a), but who fails to elect a form
of annuity under the John Deere Pension Plan for Salaried Employees prior to his
Separation from Service, shall receive a single life annuity.

 

(d)           All Other Participants; Default Form of Payment.

 

(i)            The 409A Benefit of a Participant who incurs a Separation from
Service on or after 1 January 2006 and is not described in Section 8.1(a),
8.1(b) or Section 8.2 shall be distributed in the form of a single lump sum
payment six months and one day after the Participant’s Separation from Service,
regardless of any prior election.

 

(ii)           Effective as of 1 January 2006, the 409A Benefit of a Participant
described in Section 8.1(a) who fails to make an election pursuant to
Section 8.1(a) shall receive his 409A Benefit in the form and at the time
specified in Section 8.1(d)(i).

 

8.2.          Death.  Effective as of 1 January 2006, the 409A Benefit of any
Participant who dies (i) prior to his Separation from Service or (ii) while on
Long-Term Disability shall be paid as soon as administratively feasible to the
Surviving Spouse (if any) of such Participant in the form of a single lump sum.

 

8.3           Disability.  Effective as of 1 January 2006, a Participant on Long
Term Disability shall receive a distribution of his 409A Benefit in a single
lump sum on his 65th birthday.

 

8.4.          Survivor Benefit Election After Retirement.  Effective as of 1
January 2005, a Participant who is retired and receiving benefits under the Plan
and for whom no survivor benefit is in effect shall not be permitted to elect a
survivor benefit with respect to his 409A Benefit.

 

8.5           Additional Requirements of Section 409A.  Notwithstanding anything
in this Section 8 to the contrary, effective as of 1 January 2005 (unless
otherwise provided):

 

(a)           Timing of Distributions.  Distribution of a Participant’s 409A
Benefit shall be made as soon as administratively feasible after the date set
forth in this Section 8 applicable to such distribution, and, effective as of 1
October 2005, no later than the time required by Section 409A.

 

103

--------------------------------------------------------------------------------


 

(b)           Timing of Elections.  Except as otherwise provided in
Section 8.5(c), to the extent that any Participant makes a payment election on
or prior to 31 December 2005 with respect to all or a portion of his 409A
Benefit (to the extent previously deferred), such election shall be permitted
and deemed to be pursuant to Q&A 19(c) of Notice 2005-1 promulgated by the U.S.
Treasury Department and the Internal Revenue Service.

 

(c)           Termination of Participation.  To the extent that any Participant
receives in the 2005 calendar year a distribution of all, or any portion, of his
409A Benefit, such distribution shall be deemed a whole or partial (as the case
may be) termination of such Participant’s 409A Benefit in accordance with Q&A
20(a) of Notice 2005-1 promulgated by the U.S. Treasury Department and the
Internal Revenue Service.

 

(d)           Six-Month Delay.  Distribution of a Participant’s 409A Benefit
shall be made in accordance with the provisions of Section 409A and, to the
extent that such payments are issued in connection with a Participant’s
Separation from Service for any reason other than death, such payments shall be
delayed for six months and one day to the extent the Administrator determines
that such delay is necessary to avoid the imposition on any Participant of
additional taxes or interest under Section 409A.

 

(e)           Amendments and Modifications.  With respect to a Participant’s
409A Benefit, the Vice President, Human Resources and any successor thereof
shall have the unilateral right to amend or modify the Plan, any Participant
elections under the Plan and the time and manner of any payment of benefits
under the Plan in accordance with Section 409A, in each case, without the
consent of any employee or Participant, to the extent that the Vice President,
Human Resources and any successor thereof, as the case may be, deems such action
to be necessary or advisable to avoid the imposition on any Participant of an
additional tax or interest under Section 409A.  Any determinations of the Vice
President, Human Resources or the successor thereof pursuant to this
Section 8.5(e) shall be final, conclusive and binding on all parties.”

 

104

--------------------------------------------------------------------------------


 

EXHIBIT I

 

 

 

TITLES AS OF
1 NOVEMBER 1996

 

OFFICER SINCE

 

 

 

 

 

 

 

Hans W. Becherer

 

Chairman & COO & CEO

 

26 Apr 1977

 

 

 

 

 

 

 

Bernard L. Hardiek

 

President, Worldwide Ag. Equipment Division

 

26 Aug 1987 (Retired)

 

 

 

 

 

 

 

Ferdinand F. Korndorf

 

President, Worldwide Commercial & Consumer Equipment Division

 

23 Sep 1991

 

 

 

 

 

 

 

John K. Lawson

 

Sr. VP, Engineering, Information & Technology

 

27 Feb 1985

 

 

 

 

 

 

 

Eugene L. Schotanus

 

Executive VP Financial Services

 

29 Jan 1974 (Retired)

 

 

 

 

 

 

 

Joseph W. England

 

Sr. VP, Worldwide Parts & Corp. Administration

 

29 Jan 1974 (Retired)

 

 

 

 

 

 

 

Pierre E. Leroy

 

President, Worldwide Industrial Equipment Div.

 

12 Dec 1985

 

 

 

 

 

 

 

Michael S. Plunkett

 

Sr., VP, Engineering, Technology & HR

 

29 Jan 1980 (Retired)

 

 

 

 

 

 

 

Frank S. Cottrell

 

VP, General Counsel & Corporate Secretary

 

26 Aug 1987

 

 

 

 

 

 

 

Robert W. Lane

 

Sr. VP & CFO

 

16 Jan 1996

 

 

 

 

 

 

 

John S. Gault

 

former VP, Engr., Info, & Tech. GM, Harvester

 

01 Jan 1994

 

 

 

 

 

 

 

Glen D. Gustafson

 

former Comptroller Dir., Bus. Planning

 

28 Jul 1981 (Retired)

 

 

 

 

 

 

 

Robert W. Porter

 

Sr. VP, North American Ag. Marketing

 

16 Nov 1994 (Retired)

 

 

105

--------------------------------------------------------------------------------


 

 

 

TITLES AS OF
1 NOVEMBER 1996

 

OFFICER SINCE

 

 

 

 

 

 

 

Adel A. Zakaria

 

Sr. VP, Worldwide Ag Engr. & Mfg.

 

01 Apr 1992

 

 

 

 

 

 

 

James D. White

 

Sr. VP, Manufacturing

 

26 Aug 1987

 

 

 

 

 

 

 

Mark C. Rostvold

 

Sr. VP, Worldwide Commercial & Consumer Equip. Division

 

26 Aug 1987 (Retired)

 

 

 

 

 

 

 

Dennis E. Hoffmann

 

President John Deere Insurance

 

05 Dec 1990 (Retired)

 

 

 

 

 

 

 

Michael P. Orr

 

President John Deere Credit Company

 

05 Dec 1990

 

 

 

 

 

 

 

Richard J. VanBell

 

President John Deere Health Care

 

16 Jan 1994 (Retired)

 

 

106

--------------------------------------------------------------------------------